 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-18-08300-PCT-SPL
      Nicholas Adam Ivesdal,
 9                                               )
                                                 )
                        Petitioner,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Charles L Ryan, et al.,                    )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          Petitioner Nicholas Adam Ivesdal has filed a Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. § 2254 (Doc. 1). The Honorable Eileen S. Willett, United States
17   Magistrate Judge, issued a Report and Recommendation (“R&R”) (Doc. 18),
18   recommending that the Court dismiss the Petition as untimely. Judge Willett advised the
19   parties that they had fourteen (14) days to file objections to the R&R and that failure to file
20   timely objections could be considered a waiver of the right to obtain review of the R&R.
21   (Doc. 18 at 8) (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72; United States v. Reyna-
22   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)).
23          The parties did not file objections, which relieves the Court of its obligation to
24   review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn, 474 U.S. 140, 149
25   (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . . of any issue that is
26   not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district judge must
27   determine de novo any part of the magistrate judge’s disposition that has been properly
28   objected to.”). The Court has nonetheless reviewed the R&R and finds that it is well-taken.
 1   The Court will adopt the R&R and dismiss the Petition. See 28 U.S.C. § 636(b)(1) (stating
 2   that the district court “may accept, reject, or modify, in whole or in part, the findings or
 3   recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The district judge
 4   may accept, reject, or modify the recommended disposition; receive further evidence; or
 5   return the matter to the magistrate judge with instructions.”). Accordingly,
 6          IT IS ORDERED:
 7          1.     That Magistrate Judge Willett’s Report and Recommendation (Doc. 18) is
 8   accepted and adopted by the Court;
 9          2.     That the Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
10   (Doc. 1) is dismissed with prejudice;
11          3.     That a certificate of appealability and leave to proceed in forma pauperis on
12   appeal are denied; and
13          4.     That the Clerk of Court shall terminate this action.
14          Dated this 17th day of September, 2019.
15
16
                                                      Honorable Steven P. Logan
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                  2
